Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US-2008/0122279).
As to claim 1, Park teaches a seat assembly, comprising:
a base frame 14 (figure 3);
a seatback 20 pivotally coupled to the base frame by a recliner mechanism (see figure 3, paragraphs 0033); and
a seat portion 19 pivotally coupled to the base frame and having a front edge, wherein the seat portion is operable between first and second positions, and further wherein the front edge of the seat portion defines a forward-most portion of the seat assembly when the seat portion is in the first position, and further wherein the front edge of the seat portion is vertically juxtaposed over the base frame when the seat portion is in the second position. (see figures 4-7, paragraphs 0021-0022, 0033-0035, 0041).

Park teaches the seatback is biased towards an upright position, and further wherein the recliner mechanism moves from a locked condition to an unlocked condition as the seat portion moves from the first position to the second position. (see paragraphs 0021-0022, 0041-0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-2008/0122279) in view of Bachman (US-3338622).
As to claim 4, Park lacks a swivel mechanism.  Bachman teaches a swivel mechanism, wherein the base frame is rotatably supported on the swivel mechanism, such that the seat assembly is operable between forward-facing (figure 6A) and rearward-facing (figure 6C) configurations. (See Bachman figures 1, column 3 lines 70-75).  It would have been obvious to one of ordinary skill in the art to include a swivel as taught by Bachman on a seat taught by Park, in order to permit rotational adjustment of the seat position within a vehicle interior.

As to claims 9-10, Bachman teaches a handle-operated lock mechanism that locks and unlocks the swivel with a pin received in an aperture (see figures 1-6, column 3, lines 27-57).  It would have been obvious to one of ordinary skill in the art to include the claimed details of the lock mechanism taught by Bachman in combination with the seat taught by Park, for the same reason given above for claim 4, and further in order to lock and unlock rotational adjustment of the seat.
As to claim 11, the seat taught by Park, as shown in figures 4-7, takes up less space when the seat portion is folded upright.  The rotational footprint when combined with a swivel mechanism of Bachman, as described above, would inherently be smaller when the seat portion is folded upright.  The claim is therefore obvious for the same reasons given above for claim 4.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the description in paragraph 0073 of Park seems to describe the opposite functionality as that claimed.  This is not persuasive because Park does teach that the recliner mechanism moves to an unlocked condition as the seat portion moves from the first position to the second position.  In paragraph 0073, Park teaches:  “When the back rests 20 and 22 are moved to their possible to release the first tip-up lock plates 52 and 53 respectively of the seat cushions 19 and 21 held in their seated positions, to thus cause the first coiled springs 50 and 51 to tip-up and move the seat cushions 19 and 21, respectively”.  If it did not, and remained locked, it would not be able to move from the seated position to the upright position.  

Allowable Subject Matter
Claims 12 and 16-20 are allowed.
The terminal disclaimer filed on 8/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from prior filed applications 16/452639 and 16/452614, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636